DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 29 November 2021. Claims 4, 10-11, and 20 have been cancelled, claims 1, 5, 8-9, 12, 14, and 18-19 have been amended, and no new claims have been added. Therefore, claims 1-3, 5-9, and 12-19 are pending and presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner indicates allowability over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that the Preamble to Applicant's claims do not appear to provide structural limitations to the claims (except at claim 19 reciting a non-transitory processor-readable storage medium) but rather appear to merely indicate purpose or intended use; therefore, the preambles (except as to claim 19) may be granted little if any patentable weight (see MPEP § 2111.02).

Claim Interpretation
The Examiner notes that the term “invoice” is used, and that the light of the specification is that “The payments processing system 100 receives an invoice 118 including details regarding a user's purchases … [where t]he user 150 may be purchasing the one or more products either from a brick-and-mortar store or from an online merchant” (Applicant ¶ 0027). Therefore, the light of the specification indicates that an “invoice” includes, for example, requests for payment by/via a merchant – such as credit/debit card, online banking, or mobile platform/application submissions.
Further, a “mix and match model” is not defined other than the description that “The mix and match model generates different types of pairings or combinations of the products in the invoice and the different valid payment modes from the user profile” (at Applicant ¶ 0022). In other words, then, the mix and match model claimed merely considers the possible payment modes and combinations (as people generally do themselves).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 14, and 19 each recite  “identify a savings based best offer … wherein the savings based best offer includes a combination of partial payments by at least two payment modes of the plurality of payment modes for payment of the at least one product … by: causing generation of an output by a mix and match model wherein the output of the mix and match model includes combinations of each of the one or more products with each of the plurality of payment modes weighted by the considerations”. The Examiner is uncertain what, if anything, is required by the claim phrasing used.
First, if a payment model (i.e., the mix and match model) is being used to “identify a … best offer”, then the claiming of what that best offer is required to be (i.e., “a combination of partial payments”) is merely claiming the expected results – that partial payments, also commonly called split payment, are the “best offer” (instead of a single payment mode for one product, or for all products). MPEP 2111.04 indicates that a “clause … [may] not [be] given weight when it simply expresses the intended result of a process step positively recited clause” citing to Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), as quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). For Applicant’s benefit, the Examiner notes that the office training slides pertaining to claim interpretation on this issue provide further information – they are available at https://view.officeapps.live.com/op/view.aspx?src=https%3A%2F%2Fwww.uspto.gov%2Fsites%2Fdefault%2Ffiles%2Fdocuments%2Ffnctnllnggcmptr.pptx&wdOrigin=B

Claim 3 recites determining if frictionless payment is enabled at the user profile and triggering automatic payment when frictionless payment is enabled. However, parent claim 1 recites causing display of a UI that enables automatic payment and automatically triggering payment based on selection of the auto-pay option. Therefore, if the profile selection or choice at the user profile is any different (e.g., a different payment mode has been elected or designated) than the selection at parent claim 1, the Examiner is uncertain which auto-pay mechanism or selection is followed or used. However, if there is no difference in the selections between claims 1 and 3, then there is no limitation at claim 3.
For purposes of examination, the Examiner is interpreting this as claim 1 controlling – if auto-pay is selected at claim 1, there is nothing required at claim 3. And ONLY if auto-pay is NOT selected at claim 1 is claim 3 considered as having a limitation, and then auto-pay is ONLY applied if the user profile enables frictionless payment.

Claim 12 is recited as depending from canceled claim 11; therefore, the Examiner is uncertain if claim 12 should be interpreted as depending from 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-3, 5-9, and 12-13), method (claims 14-18), and non-transitory processor-readable medium (claim 19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an Artificial Intelligence (AI) based payments processing system, comprising: at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to: extract metadata from an invoice including details of a user's purchase, wherein the metadata extracted from the dynamic decision tree structure model based on the offer data; determine if the user profile has historical data related to prior user selections of offers and payment modes; if the user profile includes the historical data: identify a user behavior based best offer from the offers of considerations for the at least one product of the one or more products, wherein the user behavior based best offer is determined by a user behavior model based on the historical data from the user profile and the offer data; enable presentation of the user behavior based best offer and the savings based best offer for selection to the via a user device; cause a display of a user interface (UI) that displays at least the invoice and a UI element corresponding to an auto-pay option, wherein enabling the auto-pay option causes automatic payment for the one or more products; and automatically trigger payments for the user's purchase by selecting Application Programming Interfaces (APIs) corresponding to the plurality of payment modes based at least on a user selection of one of the user behavior based best offer and the savings based best offer and the enablement of the auto-pay option.
Independent claims 14 and 19 are parallel to claim 1, claim 14 being directed to a method with the same (or similar) activities and claim 19 being directed to a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the same or similar activities. Therefore, claims 14 and 19 are directed to the same idea.
The dependent claims (claims 2-3, 5-9, 12-13, and 15-18) appear encompassed by the abstract idea since only indicating determining if the best offers are the same (claim 2), authorizing the use of frictionless (auto pay) payment (claim 3), accessing offer data by retrieving web pages, receiving third party offer data in a plurality of formats, scraping the data, and converting the data to text (claim 5), converting web page considerations, products, merchants and payment modes by NLP and/or NER, and storing the information (claim 6), using KNN methodology (claims 7 and 16), the mix and match model employing data wrangling techniques (claims 8 and 17), identifying the savings based best offer by outputting valid payment modes corresponding to each product, each payment mode to pay entirely for the corresponding product (claim 9), using partial payment of one mode and carry 
The underlined elements of the claims indicating the elements that may be considered additional to the abstract idea; however, where “a dynamic decision tree structure model” may indicate (based on it being dynamic) the requirement of using a computer, this is also just a form of what people have long done – see Decision Tree, from Wikipedia, dated 31 May 2019 and downloaded 18 August 2021 from https://en.wikipedia.org/w/index.php?title=Decision_tree&oldid=899689912, indicating that “Traditionally, decision trees have been created manually” with an image of a manual tree (at p. 1), and “Traditionally, decision trees have been created manually — as the aside example shows — although increasingly, specialized software is employed” (at p. 2). The Examiner is also including copies of the same Wikipedia page from 7 April 2009, indicating that at least over a decade prior to the above page date, the indication of traditional manual creation was recognized (see pp. 1-2) and from 14 January 2012, indicating that at least by 2012, the indication appeared indicating decision tree use is increasingly via software, i.e., computers (see p. 2). 

Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the preamble of claim 1 indicating use of an Artificial Intelligence (AI) based … system, the system comprising: at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to implement the idea, enable presentation … via a user device; cause a display of a user interface (UI); and payments by selecting Application Programming Interfaces (APIs) (at claim 1), and additionally, the indication of claim 19 being directed to a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the activities, and perhaps the use of a dynamic decision tree structure model. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
Although “Artificial Intelligence” is claimed, the actual claim limitations only indicate the use of modeling (i.e., e.g., the modeling, decision tree, and/or any artificial intelligence that is used is, or may be, pre-existent to the claims and any invention therein), which would appear to be implementation by a computer, i.e., merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The use of the claimed system indicates merely using a generic computer (see, e.g., Applicant ¶¶ 0063-0064, as submitted) to apply the idea, which is found to be merely adding “apply it” or an equivalent as explained above.

The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are, as indicated above, merely adding “apply it” or an equivalent.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. And the Examiner notes that Applicant ¶¶ 0063-0064 indicates the implementation to be by a generic computer.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any 
As indicated above, the dependent claims only limit the application of the idea, and not add significantly more than the idea; therefore, they are considered encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-3, 5-9, and 12-19 are indicated to be allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:

The current instant claims recite a computer system (with processor and storage medium) for extracting product list metadata from an invoice, retrieving a user profile 
The closest prior art of record, Rampell et al. (U.S. Patent Application Publication No. 2009/0292599; hereinafter Rampell) in view of Anderson et al. (U.S. Patent Application Publication No. 2017/0278085, hereinafter Anderson) discloses the computer processor and medium to extract metadata retrieve user profile data and payment modes, access offer data, identify a savings best offer, determine if historic behavior data is at the profile, and identify a behavior best offer (Rampell, as indicated at the Non-Final Office Action dated 27 August 2021), as well as using a dynamic decision tree (Anderson, as indicated at the Non-Final Office Action dated 27 August 2021). Furthermore, where Rampell indicates multiple payment modes may be used (Rampell at 0114, 0346, 0349-0350, 0388-0389, “blended” transactions), this does not explicitly disclose the best offer among them; however, Kothari et al. (U.S. Patent Application Publication No. 2011/0218884, hereinafter Kothari) teaches “a computerized comparison shopping engine that presents to users the best offers in terms of lower price, lower cost, and higher value and .

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.

Applicant first argues (with respect to 101 and Step 2A, Prong 1) that “THE CLAIMS ARE NOT DIRECTED TO THE ABSTRACT IDEA GROUPINGS OF MENTAL PROCESSES” (Remarks at 19); however, the rejections do not assert the “mental processes” category, the rejections assert “certain methods of organizing human activity”. Therefore, on their face, Applicant’s arguments are not believable.
Applicant next argues that the mix and match model output, presenting best offers, and selecting auto-pay so as to automatically pay “cannot be practically Id. at 21). However, it appears that a processor is only “needed” since the claims say one is used – many decades ago, the Examiner would, at purchase, figure out which credit cards and cash were in the wallet/purse and which could be applied for a purchase, present to or consider which options were best relative to cost/payment and which is the “usual” (a behavior-based model), and decide how to pay. The only apparent difference is that auto-pay is also invoked as an option, but even at the claims, it is merely a regular option that the user may, or may not, select; however, people have been putting purchases on their tab so as to invoke autopay for many decades also: when the Examiner worked at a filling station, customer’s would merely tell the attendants to put the gas bill on their tab – the Examiner at first had to ask the head mechanic to identify the car and get the correct name and billing, but the auto-pay option has not changed this practice – the tab now just builds on a credit card or other such payment option(s).
Applicant then alleges “Applicant's claims are rooted in the technical domain of mobile payments and recite specific implementations of Artificial Intelligence techniques to maximize the benefits of the mobile payment platforms for users” (Id. at 22); however, “mobile payments” are not required other than traditional credit or debit cards, reward accounts, etc. and the “Artificial Intelligence” recited is merely a decision tree that is documented at the rejection to be what people have long practiced themselves.
Id. at 22-23); however, where that example monitors specific network traffic delay, loss, or jitter and additional Netflow data so as to analyze or identify abnormal conditions, the instant claims merely present and enable selection of payment options as people generally have done.
Applicant then alleges with respect to “STEP 2B – PRONG TWO ANALYSIS” THE CLAIMS RECITE ‘SIGNIFICANTLY MORE’ THAN AN ABSTRACT IDEA” (which apparently should be Step 2A, Prong 2; however, “significantly more” analysis is actually Step 2B) that the “claims recite technical features including Al models related to enabling automatic payments by multiple payment modes for at least one product in a manner that works most efficiently for the user” (Id. at 24). However, the “AI models” are demonstrated above to be merely a computer emulation of what people have done, i.e., human activity. And the “technical features” are merely performing the indicated operations via computer, which is to say, merely the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
Applicant then argues “STEP 2B ANALYSIS: FEATURES RECITED IN THE CLAIMS ARE INTEGRATED INTO A PRACTICAL APPLICATION” (Remarks at 25; however, “practical application” analysis is actually Step 2A, Prong 2 analysis, not Step 2B) and alleges (it appears) that the claims improve the functioning of a Id. at 25-28). However, the computer is indicated by Applicant to be merely a generic computer, and there is no indication of increasing its speed, performance, efficiency, etc. If there is an improvement, it is to the abstract idea itself; however, the Examiner notes that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).

Applicant then argues the prior art rejections (Remarks at 28-40); however, the amendment appears to overcome the prior art of record. As such, the claims are indicated as allowable over the prior art and Applicant’s arguments are therefore considered moot and not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kothari et al. (U.S. Patent No. 8,527,336, hereinafter Kothari), the Patent issued for the Publication listed above, discusses a “computerized system and method that enables identifying the best payment currency for a product or service. Payment currencies include cash, reward programs and the unit or currency in which reward programs are denominated, and combinations thereof. A single product search request initiates searches of multiple payment currencies. Availability, discounts, prices, comparable costs, net values and relative values are determined and/or calculated per each payment currency. Comparable cost, relative value, or other criteria, may be used to determine the best payment method, that is, the lowest cost 
Caldwell (U.S. Patent Application Publication No. 2021/0241256) provides extensive indication of machine learning, including decision tree learning, being used (see Caldwell at, e.g., 0085-0094) in making offers, where “the available offers may be posted or otherwise made available by a third-party system of an advertiser, promoter, or the like (e.g., a provider of an offer). If there are multiple offers available to a user, the prompt module 324 may select the best offer for the user. The best offer may be the offer that provides the greatest benefit to the user in terms of a discount, monthly payment, interest rate, or the like, in terms of the user's financial goals, as described below, or the like. In a further embodiment, the prompt module 324 may present a plurality of the multiple offers available to the user so that the user may choose to accept one or more of the available offers” (Caldwell at 0202).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622